        Case 3:19-cv-01533-VLB Document 15 Filed 10/07/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

JAMES BERMAN, CHAPTER 7 TRUSTEE              :      Civil Action
                                             :      No.: 3:19-cv-01533(VLB)
      Plaintiff                              :

SCOTT A. LABONTE, ET AL.                     :

      Defendants                             :      OCTOBER 7, 2019


                            NOTICE OF APPEARANCE

      Please enter the appearance of Mark H. Dean, P.C. on behalf of defendants

Roland G. LaBonte, Roland G. LaBonte, Trustee Of The Roland G. LaBonte Revocable

Trust, Marilyn P. LaBonte, Marilyn P. LaBonte, Trustee Of The Marilyn P. LaBonte 2015

Revocable Trust, and Marilyn P. LaBonte, Trustee Of The Marilyn P. LaBonte

Revocable Trust in the above-captioned matter.



                                       DEFENDANTS ROLAND G. LABONTE,
                                       ROLAND G. LABONTE, TRUSTEE OF THE
                                       ROLAND G. LABONTE REVOCABLE TRUST,
                                       MARILYN P. LABONTE, MARILYN P.
                                       LABONTE, TRUSTEE OF THE MARILYN P.
                                       LABONTE 2015 REVOCABLE TRUST, AND
                                       MARILYN P. LABONTE, TRUSTEE OF THE
                                       MARILYN P. LABONTE REVOCABLE TRUST




                                       By: /s/ Mark H. Dean
                                               Mark H. Dean
                                               MARK H. DEAN, P.C.
                                               241 Main Street
                                               Hartford, CT 06106
                                               (860) 541-6699
                                               mdean@mhdpc.net
                                               Fed. No. CT01935
         Case 3:19-cv-01533-VLB Document 15 Filed 10/07/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by email to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

Of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                            /s/ Mark H. Dean________________
                                                Mark H. Dean (CT01935)




                                               2
